Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.
Claims 19-20, 22, 25 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 1, 5, 7, 17-18 and 43-59 are presently pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 recites the limitation "the cargo moiety" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7, 17-18 and 43-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. (New Matter).
Instant claim 1 was amended to recite the following:
1. (Currently Amended) A liposome vesicle comprising a lipid bilayer, wherein the lipid bilayer of the liposome vesicle comprises (a) one or more phospholipids and (b) nanotubes comprised of a material selected from carbon, molybdenum disulfide, or boron nitride and having an internal diameter of from about 0.5 nm to about 10 nm, and having a length greater than 5 nm to about 30 nm, wherein the length of the nanotubes is greater than a thickness of the lipid bilayer of the liposome vesicle and more than 50 % of the nanotubes have an angle of 15 degrees or less with respect to a direction perpendicular to a plane of the lipid bilayer of the liposome vesicle.
However, the specification as filed provides only support for carbon nanotubes that are 9.5+ 3 in length inserted into DOPC containing liposomes, wherein the “nanotubes strongly prefer 
The specification as filed does not provide support for wherein an undefined number of nanotubes that are “greater than 5 to 30nm” in length, are inserted into a liposome of undefined lipid bilayer thickness, such that more than 50 % of an unlimited number of nanotubes have an angle of 15 degrees or less with respect to any direction perpendicular to an undefined plane of the lipid bilayer of the liposome.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9, 13-14, 17-18, and 43-59 are rejected under 35 U.S.C. 103 as being unpatentable over Nakae et al. (EP0148551A2), and Shimizu et al. (1999), in view of García-Fandiño et al. (2012), Bangera et al. (US 20100069606A1), and further in view of Dutt et al. (2011) and Lacerda et al. (2013).
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive.
The Declaration under 37 CFR 1.132 filed 01/26/2021 is insufficient to overcome the rejection of claims based upon 35 USC 103 as set forth in the last Office action because:  The Declaration fails to set forth facts, and furthermore the facts presented are not germane to the rejection at issue, and lastly the showing is not commensurate in scope with the claims. See MPEP §716.  
First, it is noted that Affiant attested to the following:

    PNG
    media_image1.png
    191
    626
    media_image1.png
    Greyscale

However, the claims are rejected over Nakae et al. (not Namae), Shimizu, García-Fandiño et al., and Bangera et al.  The Affiant declared that all of the statements were true, however as stated above, the Affiant’s conclusions were based upon the wrong combination of references. 
Moreover, Applicant’s argued were based upon Shen et al., which taught that “lipid coating and end functionalization govern the formation and stability of transmembrane carbon nanotube porins.”  However, neither the specification as filed nor the claims provide any information regarding the specific nanotube functionalization described in the teachings of Shen et al. (2020) that is required to maintain wherein more than 50% of the nanotubes at a length greater than 5 to about 30 nm, at an angle of 15 degrees or less .  Therefore, it is unclear how the teachings of Shen et al. (2020) are germane to the rejection of record.  The instant rejection is based upon what would have been obvious to a person of skill in the relevant art at the effective filing date of the instant invention.
Regarding Applicant’s argument that the cited references do not teach or suggest anything regarding surface modification of longer nanotubes, such as those having a length greater than 5 nm to about 30 nm, wherein the length of the nanotubes is greater than a thickness of the lipid bilayer of the liposome vesicle,” the examiner disagrees.
Contrary to Applicant’s assertions, Bangera et al. (previously cited) teaches functionalization of nanostructures for targeting and insertion into cellular membranes, see the following ¶:
“Functionalization of Tubular Nanostructures for Targeting and Insertion into a Cellular Membrane
[0044] Tubular nanostructures as described herein may be functionalized to include hydrophilic surface regions at one or both ends of the tubular nanostructure to facilitate insertion and retention of the tubular nanostructure into a lipid bilayer membrane associated with a target cell or organelle (see, e.g., U.S. Patent Application 2004/0023372 A1, which is incorporated herein by reference). The hydrophilic surface region may include one or more of amines, amides, charged or polar amino acids, alcohols, carboxylic groups, oxides, ester groups, ether groups, or ester-ether groups, ketones, aldehydes, or derivatives thereof. Tubular nanostructures may be further functionalized to include one or more ligand, one or more therapeutic compounds, one or more toxins, one or more markers, or combinations thereof. A tubular nanostructure may be functionalized using non-covalent and covalent methodologies.”
Bangera et al. teach that the nanostructures of their invention may have a length of about 1 nm to about 1500 nm, or a length of about 20 Å to about 40 Å.” (¶ [0007]).
Bangera et al. also teach that the nanostructures are described as follows:
[0007] “[A] tubular nanostructure is provided which includes a surface region configured to pass through a lipid bilayer membrane of a cell, and a hydrophobic surface region flanked by two hydrophilic surface regions configured to form a pore in a lipid bilayer membrane of a cellular organelle…In one aspect, the nanostructure is a multi-walled nanotube including one or more outer walls configured as the surface region to pass through a lipid bilayer membrane of the cell, and one or more inner walls including the hydrophobic surface region flanked by two hydrophilic 
Contrary to Applicant’s assertions and the statements made by the Affiant, Bangera et al. clearly taught the use of functionalization of the nanotube to assist with the insertion of the nanotube into a lipid bilayer membrane. Moreover, the person of ordinary skill in the art had sufficient guidance and instruction regarding how to design nanotubes that would insert in a direction perpendicular to a plane of the lipid bilayer, such that the angle of the nanotube is 15 degrees or less.  Dutt et al. describes the design of nanotubes having a hydrophobic shaft that is equal to the width of the hydrophobic part of a lipid membrane and further comprising a hydrophilic domain in the nanotube, e.g. one functionalized with hydrophilic tethers, on one end of the nanotube.  Dutt et al. teach that nanotube functionalization, and the number of nanotube structures inserted into a lipid membrane determine how the nanotubes are oriented into the lipid membrane.
Additionally, Lacerda et al. provides sufficient description of both computational and experimental data describing the functionalization of carbon nanotubes that are ~ 5nm, wherein said nanotubes are longer than a thickness of a lipid bilayer, and furthermore are positioned at an angle of ~15o with respect to a direction perpendicular to a plane of a lipid bilayer. See Figure 5 (G-I), page 10246, paragraphs 1-2.
Applicant’s arguments are not persuasive, the claims remain rejected.
As previously stated, Nakae et al. teach a method for measuring membrane fusions comprising the use of liposomes containing porins.  The method comprises fusing liposomes 
Shimizu et al. (1999) designed a liposome comprising a mitochondrial porin channel (also called the voltage dependent anion channel, or VDAC) to show that the recombinant pro-apoptotic proteins Bax and Bak accelerate the opening of VDAC, whereas the anti-apoptotic protein Bcl-xL closes VDAC by binding to it directly. Shimizu et al. used the mitochondrial porin channel to study the changes in mitochondrial membrane permeability, see abstract and first ¶ of this reference.
Nakae et al. does not teach wherein the porin used in their studies of membrane fusion included wherein the porin was substituted by a nanotube.  Additionally, Shimizu et al. does not teach wherein the porin used in their studies of membrane permeability included wherein the porin was substituted by a nanotube.
García-Fandiño et al. describe the design of biomimetic nanopores based on membrane-spanning carbon nanotubes designed to “include selectivity filters based on combinations of anionic and cationic groups mimicking those present in bacterial porins and in voltage-gated channels.  The ion permeation and selectivity properties of these nanopores when embedded in a phospholipid bilayer are examined.
Bangera et al. discloses the following embodiments

    PNG
    media_image2.png
    119
    387
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    396
    695
    media_image3.png
    Greyscale

Moreover, Bangera et al. also teach wherein “[T]he compositions and methods described herein for inserting a tubular nanostructure into a lipid bilayer membrane are useful for treatment of a disease or condition, e.g., cancer or infectious disease, in a mammalian subject in need thereof. A pharmaceutical formulation including the tubular nanostructures or the composite tubular nanostructures described herein may be formulated neat or may be combined with one or more acceptable carriers…” (See paragraph [0144]).  The reference goes on to say that the pharmaceutically acceptable carrier may include the formation of a liposome, see paragraph [0146].  However, Bangera et al. does not expressly state that the nanotubes are inserted into the phospholipid bilayer of a liposome.
It is noted that due to the breadth of the term “from about 5nm to about 15nm,” the disclosure of a nanotube length of 40 Angstroms or 4 nm, is considered to encompass wherein the length of the nanotube is “from about 5 nm,” as recited in instant claim 5.  (See claims 13 and 24-26 of the Bangera et al. publication).
Bangera et al. discloses a lipid bilayer membrane configured to insert a tubular nanostructure (See Example 1).
Regarding the additional features of claims 9 and 13, Bangera et al. discloses the lipid bilayer membrane, wherein a nanotube has a length equal to or greater than the thickness of the membrane and is perpendicular to the plane of the membrane, as shown in figure 2B (See Example 1; and figures 2A-2B).
Regarding the insertion of carbon nanotubes into a liposome phospholipid bilayer, as mentioned previously, the nanopore structure of claim 1 can be readily derived from the disclosure of Bangera et al.  This reference discloses intracellular vesicles such as endosomes or lysosomes, comprising the tubular nanostructure (See paragraphs [0140]-[0141], [0146]). Regarding the additional feature of claim 18 directly or indirectly dependent on claim 1, Bangera et al. discloses the tubular nanostructure comprising a pharmaceutical formulation (See paragraph [0146]).
The additional feature of claim 14 dependent on claim 8 can be easily modified or optimized by a person skilled in the art without the exercise of inventive skill, considering that composite tubular nanostructures are used to create multiple pores at one or more sites in a targeted lipid bilayer in Bangera et al. (See paragraph [0122]).
Absent evidence to the contrary, the difference between the prior art selection of lipids in the disclosed liposomes and the lipids as defined in the claims of the instant invention would have been a simple matter of design choice to the person of ordinary skill in the art at the effective filing date of the instant invention.  Since the general conditions of the instant invention are disclosed in the prior art, and the criticality of the particular lipids defined in the lipid bilayer of the instant claims has not been demonstrated, it would have been obvious to the person of ordinary skill in 
Furthermore, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have modified the liposomes of Nakae et al. and Shimizu et al. to comprise nanotubes that mimic the behavior of porins.  One of ordinary skill in the art seeking to study the selective permeability and fusion properties of liposomal membranes, would have been motivated to substitute the porins used in the liposomal membranes of the prior art with the carbon nanotubes of Bangera et al., since García-Fandiño et al. provide clear suggestion and motivation to use carbon nanotubes as “biomimetics” for porins.  
Regarding newly amended claim 1, Dutt et al. and Lacerda et al., which describe functionalization of carbon nanotubes, wherein the modified nanotubes are ~5nm, and are capable of inserting into a lipid bilayer membrane at an angle that is ~15 degrees with respect to a direction that is perpendicular to a plane of the lipid bilayer.  
Additionally, with respect to claims 58-59, Lacerda et al. teach wherein the lipid vesicles used in their experiments comprise a mixture of phospholipids and cholesterol, wherein the phospholipids include DOPG and DOPC, see Figure 2, page 10243.
Regarding claims 53-57, the cited references do not teach the specific ranges of nanotube length, or the percentage of nanotubes wherein at least 60% of the nanotubes have the angle of 15 degrees or less as recited in the instant claims.  However, as per MPEP 2144.05[R-5], “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The methods of functionalizing carbon nanotubes for insertion 

Absent evidence to the contrary the cited references provide clear suggestion and motivation for the skilled artisan to incorporate the disclosed nanostructures into a lipid bilayer, including wherein the bilayer contains phospholipids, and further wherein the lipid bilayer is within the context of a liposome.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699